       Case 1:17-cv-00199-CRK Document 84                 Filed 05/28/19   Page 1 of 8




         IN THE UNITED STATES COURT OF INTERNATIONAL                          TRADE


CHANGZHOU TRINA SOLAR ENERGY CO., LTD.
et al.,
                            Plaintiffs and Consolidated
                            Plaintiff,                          Before: Hon. Claire R. Kelly,
                                                                        Judge
                      v.
UNITED STATES,                                                  Consol. Ct. No. 17-00199
                            Defendant,
                      and
SOLARWORLD AMERICAS, INC. and
CHANGZHOU TRINA SOLAR ENERGY CO.,
LTD.,
                            Defendant- Intervenors and
                            Consolidated Defendant-
                            Intervenor.




 DEFENDANT-INTERVENOR SOLARWORLD AMERICAS INC.'S COMMENTS ON
   FINAL RESULTS OF REDETERMINATION PURSUANT TO COURT ORDER



                                                   Timothy C. Brightbill, Esq.
                                                   Laura El-Sabaawi, Esq.

                                                   WILEY REIN LLP
                                                   1776 K Street, NW
                                                   Washington, DC 20006
                                                   (202) 719-7000

                                                   Counsel to Solar World Americas Inc.

Dated: May 28, 2019
       Case 1:17-cv-00199-CRK Document 84   Filed 05/28/19   Page 2 of 8

Consol. Ct. No. 17-00199


                           TABLE OF CONTENTS
                                                                           Page

I.     INTRODUCTION                                                           1
II.    BACKGROUND                        ~                                    1
          A.   The Appeal                                                     1
          B.   The Court's Remand                                             2
          C.   Commerce's Remand Results                                      2
III.   COMMERCE ERRED BY OFFSETTING TRINA'S U.S. SELLING
       PRICE TO ACCOUNT FOR THE COUNTERVAILED EX-1M BANK
       BUYER'S CREDIT SUBSIDY PROGRAM                                         2
IV.    CONCLUSION                                                             4
           Case 1:17-cv-00199-CRK Document 84         Filed 05/28/19   Page 3 of 8

Consol. Ct. No. 17-00199


                                    TABLE OF AUTHORITIES

                                                                                     Page(s)

Cases

Changzhou Trina Solar Energy Co. v. United States,
   359 F. Supp. 3d 1329 (Ct. Int'l Trade 2019)                                        1, 2, 3

Statutes

19 U.S.C. §§ 1677(5)(A)-(B)                                                                4

Tariff Act of 1930 § 772(c)(I)(C)                                                       3,4

Administrative Materials

Certain Crystalline Silicon Photovoltaic Products from the People's Republic of
   China, 79 Fed. Reg. 76,962 (Dep't Commerce Dec. 23, 2014)                               3

Certain Crystalline Silicon Photovoltaic Products from the People's Republic of
   China, 80 Fed. Reg. 8592 (Dep't Commerce Feb. 18,2015)                                 .3

Certain Crystalline Silicon Photovoltaic Products from the People's Republic of
   China, 82 Fed. Reg. 32,170 (Dep't Commerce July 5, 2017)                                1




                                             11
        Case 1:17-cv-00199-CRK Document 84               Filed 05/28/19     Page 4 of 8

Consol. Ct. No. 17-00199

I.      INTRODUCTION

        On behalf of SolarWorld Americas Inc. ("SolarWorld"), we respectfully submit the

following comments on the Department of Commerce's ("Commerce") April 25, 2019 Final

Results of Remand Redetermination ("Remand Results"), ECF No. 78-1. Commerce's Remand

Results were filed in response to the order of the U.S. Court ofInternational Trade in Changzhou

Trina Solar Energy Co. v. United States, 359 F. Supp. 3d 1329 (Ct. Int'l Trade 2019). This case

is an appeal of the final results of the first administrative review of the antidumping duty order

on Certain Crystalline Silicon Photovoltaic Products from the People's Republic of China. See

Crystalline Silicon Photovoltaic Products from the People's Republic of China, 82 Fed. Reg.

32,170 (Dep't Commerce July 5, 2017) (final results of antidumping duty admin. rev. and final

deter. of no shipments; 2014-2016), P.R. 2581 and accompanying Issues and Decision

Memorandum, P.R. 259 ("I&D Memo").

II.    BACKGROUND

       A.      The Appeal

       In the final results of the first administrative review of the antidumping duty order,

Commerce included certain import data with reported quantities of zero in its surrogate value

calculations, denied an offset to respondent Trina's U.S. indirect selling expenses for debt

restructuring income reported by its U.S. sales affiliate, and determined not to offset the dumping

margin by the rate calculated for the Ex-Im Bank Export Buyer's Credit subsidy program in the




        Documents contained in the administrative record are identified by the name and date of
the documents, followed by a reference to the index number assigned to that material in the
administrative record indices filed with the Court on September 14, 2016, ECF No. 21.
Confidential and public documents on the September 14, 2016 pre-remand administrative record
are indicated by "CR." or "P.R.," respectively, followed by the relevant index number.


                                                 1
        Case 1:17-cv-00199-CRK Document 84             Filed 05/28/19     Page 5 of 8

Consolo Ct. No. 17-00199

companion countervailing duty administrative review. See I&D Memo at cmts. 2, 3, and 9.

Respondent Trina appealed these determinations.'

       B.      The Court's Remand

       On January 25, 2019, the Court affirmed certain aspects and remanded certain aspects of

Commerce's final results. Changzhou Trina Solar Energy, 359 F. Supp. 3d at 1332. In addition

to the issues appealed by SolarWorld, the Court sustained Commerce's decisions to include

import data with reported quantities of zero in the surrogate value calculations and to deny

offsetting Trina's U.S. indirect selling expenses by the debt restructuring incoming reported by

its U.S. sales affiliate. Id With respect to Commerce's decision not to offset Trina's dumping

margin by the subsidy rate calculated for the Ex-Im Bank Export Buyer's Credit Program in the

most recently completed segment of the companion countervailing duty proceeding, the Court

found the decision contrary to law, and it directed the agency to recalculate Trina's dumping

margin to account for the offset on remand. Id at 1332, 1337-43.

       C.      Commerce's Remand Results

       In the Remand Results, pursuant to the Court's direction and under respectful protest,

Commerce increased Trina's U.S. selling prices in its dumping margin calculation by the amount

countervailed for the Ex-Im Bank Export Buyer's Credit Program in the most recently completed

segment of the companion countervailing duty proceeding. See generally Remand Results.

III.   COMMERCE ERRED BY OFFSETTING TRINA'S U.S. SELLING PRICE TO
       ACCOUNT FOR THE COUNTERVAILED EX-1M BANK BUYER'S CREDIT
       SUBSIDY PROGRAM

       SolarWorld acknowledges that Commerce has, under protest and as directed by the

Court, increased Trina's U.S. selling prices by the amount countervailed to offset the China Ex-

       SolarWorld also appealed several aspects of Commerce's final results in the antidumping
duty administrative review regarding the selection of surrogate values, which were affirmed by
the Court in Changzhou Trina Solar Energy, 359 F. Supp. 3d at 1332.

                                               2
        Case 1:17-cv-00199-CRK Document 84               Filed 05/28/19     Page 6 of 8

Consolo Ct. No. 17-00199


1m Bank Buyer's Credit Program. See id. Nevertheless, SolarWorld urges the Court to find that

Commerce has erred by granting this offset in the Remand Results.

        The China Ex-1m Bank Buyer's Credit Program was countervailed in the companion

countervailing duty investigation. The decision to countervail the program, however, was based

on the use of adverse facts available ("AFA"); the agency never determined that the Ex-1m Bank

Buyer's Credit Program was an "export subsidy," which is a finding required under section

772(c)(1)(C) of the Tariff Act of 1930 prior to granting the offset at issue here.         In fact,

Commerce was prevented from making any such determination, because the Government of

China failed to provide information regarding and otherwise cooperate with the agency's

investigation of the subsidy program, requiring Commerce to rely on AFA in countervailing the

program. See Issues and Decision Memorandum accompanying Certain Crystalline Silicon

Photovoltaic Products from the People's Republic of China, 79 Fed. Reg. 76,962 (Dep't

Commerce Dec. 23, 2014) (final affirm. countervailing duty deter.) at cmt. 16 (unchanged in

Certain Crystalline Silicon Photovoltaic Products from the People's Republic of China, 80 Fed.

Reg. 8592 (Dep't Commerce Feb. 18, 2015) (antidumping duty order; & amended final affirm.

countervailing duty deter. & countervailing duty order)). For example, the Government of China

refused to respond even to "basic questions concerning the operation of the program," such as

questions regarding the application process and eligibility criteria, sample application forms, and

a narrative describing how the Ex-1m Bank supervises and inspects loan usage. Id.

       Thus, Commerce did not even have access to the information required to determine

whether the subsidy program at issue constituted an "export subsidy," let alone make such a

determination. Commerce's high-level description of the subsidy program as generally relating

in some way to "exported goods" does not constitute a specific determination that the program in




                                                3
        Case 1:17-cv-00199-CRK Document 84                   Filed 05/28/19     Page 7 of 8

Consol. Ct. No. 17-00199


question was contingent on export performance.           As Commerce noted in its final results, I&D

Memo at cmt. 2, the statute defines an export subsidy to be "a subsidy that is, in law or in fact,

contingent upon export performance,           alone or as 1 of 2 or more conditions."         19 U.S.C.

§§ 1677(5)(A)-(B).         Such a finding would have been required for the offset made, under section

772(c)(1)(C) of the Tariff Act of 1930. However, as noted above, Commerce was unable to

make such a finding here, as it lacked requisite information about the subsidy program due to the

Chinese government's         failure to cooperate in the countervailing duty investigation.    As such,

Commerce        properly    determined   not to grant Trina an offset to its U.S. prices for the

countervailed     Ex-1m Bank Buyer's Credit Program, and its reversal of that decision in the

Remand Results is in error.

IV.    CONCLUSION

       For these reasons, in addition to those previously raised by SolarWorld to the agency and

the Court, Commerce's         decision in the Remand Results to offset Trina's U.S. selling price to

account for the countervailed Ex-1m Bank Buyer's Credit subsidy program is not supported by

substantial evidence and is contrary to law.

       Please contact us if you have any questions regarding this submission.


                                                                               __---
                                                         Respectfully submitted,

                                                         ;7(;
                                                         Timothy C. Brightbill, Esq.
                                                         Laura El-Sabaawi, Esq.

                                                         WILEY REIN LLP
                                                         1776 K Street, NW
                                                         Washington, DC 20006
                                                         (202) 719-7000

                                                         Counsel to Solar World Americas Inc.
Dated: May 28, 2019



                                                     4
       Case 1:17-cv-00199-CRK Document 84              Filed 05/28/19     Page 8 of 8




                             CERTIFICATE OF COMPLIANCE

       Pursuant to Chamber Procedure 2(B)(1), the undersigned certifies that this brief complies

with the word limitation requirement. The word count for the Defendant-Intervenor    Solarworld

Americas Inc.' s Comments on Final Results of Redetermination     Pursuant to Court Order , as

computed by Wiley Rein LLP's word processing system (Microsoft Word 2016), is 1,112 words.


                                   lsi Timothv C. Brightbill
                                    (Signature of Attorney)

                                     Timothy C. Brightbill
                                      (Name of Attorney)

                                   SolarWorld Americas Inc.
                                      (Representative Of)

                                         May 28,2019
                                           (Date)
